Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or suggest a system, a method, and a computer-readable medium storing instructions for generating a graphical user interface (GUI) for facilitating viewing and navigating a three-dimensional (3D) model from different perspectives of a virtual camera in different navigation modes by receiving a user’s input indicating a target position of the virtual camera in one of the navigation modes, and transition the virtual camera from a current position to the target position if such transition does not cause the virtual camera to collide with the 3D model. Otherwise, a new position will be selected as a new target position by placing a series of successively larger concentric circles surrounding the current position, the new position representing a first circle of the series of successively larger concentric circles surrounding the current position in which the new position no longer collides with the three-dimensional model. A representation of the 3D model is then generated from a perspective that is based on the new target position.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG NGUYEN whose telephone number is (571)270-1591.  The examiner can normally be reached on Mon-Fri 8:00 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu, can be reached at (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613